BARNARD, P. J.,
(concurring.) For over 40 years there has been a ferry by means of which the occupants of Locust island (now Glen island) have been carried to the mainland over Neptune island. During all that time there has been a float maintained by the occupants of Glen island on Neptune island, the termination of the ferry. The means of access from the Neptune Island float has been over an old way which passed over Neptune island and over a causeway to the Pelham road, a public highway. This old road was improved by the occupants of Neptune island, so as to provide better means of approach to a dock on Neptune island, at which steamboats landed, for general carriage of passengers to- and from Neptune island, upon which there was an hotel; but the way existed long before this causeway was built. There is much doubt whether the part of the way from the Pelham road to the docks on Neptune island was a public highway; but there can be none but that the Glen island occupants, and all who came to it and went from it, passed, as a matter of right, over this way. As to the question presented, it is a matter of no importance whether the way is public or private. If Glen island owns a ferry right, with a float on Neptune island, and a fight of free passage from this float to and from the Pelham road, they should not be prevented by injunction from using it. The right of approach, if it exists, would not be destroyed by the increased number of passengers which now pass over the ferry. The use acquired by prescription was for all who wished to go to Glen island, and the right is not destroyed because the number of passengers is increased by the creation of a place of resort for people in summer to visit for purpose of pleasure and recreation. I therefore concur in the result arrived at by Judge PRATT.